UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


THOMAS MCCLURE; TRUDY MCCLURE,         
            Plaintiffs-Appellants,
PLAINTIFFS’ LEGAL COMMITTEE,
                        Intervenor,
                 v.
SCIENTIFIC SPINAL,
                 Defendant-Appellee,
                and
AMERICAN ACADEMY OF ORTHOPAEDIC
SURGEONS; NORTH AMERICAN SPINE
SOCIETY; SCOLIOSIS RESEARCH
SOCIETY; ACROMED CORPORATION,
Charter Number 614043; ACROMED
CORPORATION, Charter Number               No. 99-2552
816942; ACROMED RESEARCH AND
DEVELOPMENT CORPORATION;
ACROMED SPINE RESEARCH
FOUNDATION, INCORPORATED;
ACROMED INCORPORATED, CHARTER
NUMBER 811415; ACROMED
INCORPORATED; ACROMED
INCORPORATED, CHARTER NUMBER
816943; ACROMED HOLDING
CORPORATION, Charter Number
811416; ACROMED CORPORATION;
ACE MEDICAL COMPANY; CROSS
MEDICAL PRODUCTS; DEPUY-MOTECH,
INCORPORATED; HOWMEDICA,
INCORPORATED; SMITH & NEPHEW
                                       
2                  MCCLURE v. SCIENTIFIC SPINAL


RICHARDS, INCORPORATED; SYNTHES,       
USA; SYNTHES NORTH AMERICA,
INCORPORATED; SYNTHES, A.G. CHUR;
ADVANCED SPINE FIXATION SYSTEMS,
INCORPORATED; DANEK MEDICAL,
INCORPORATED; SOFAMOR,
INCORPORATED; SOFAMOR-DANEK
GROUP, INCORPORATED; SOFAMOR,
S.N.C.; NATIONAL MEDICAL
SPECIALTY, INCORPORATED, a/k/a
Stuart Medical Speciality,             
Incorporated; ADVANCED BIOSEARCH
ASSOCIATES; SPINE SCIENCE
ADVANCEMENT FOUNDATION; HEALTH
INDUSTRY MANUFACTURER’S
ASSOCIATION; ORTHOPAEDIC SURGICAL
MANUFACTURERS ASSOCIATION; SPINAL
IMPLANT MANUFACTURERS GROUP;
ZIMMER, INCORPORATED; SYNTHES,
INCORPORATED,
                         Defendants.
                                       
                       MCCLURE v. SCIENTIFIC SPINAL                 3



GERTRUDE KRUZE,                          
                  Plaintiff-Appellant,
PLAINTIFFS’ LEGAL COMMITTEE,
                        Intervenor,
                  v.
SCIENTIFIC SPINAL,
                 Defendant-Appellee,
                and
AMERICAN ACADEMY OF ORTHOPAEDIC
SURGEONS; NORTH AMERICAN SPINE
SOCIETY; SCOLIOSIS RESEARCH
SOCIETY; ACROMED CORPORATION,
Charter Number 614043; ACROMED
CORPORATION, Charter Number                          No. 99-2553
816942; ACROMED RESEARCH AND
DEVELOPMENT CORPORATION;
ACROMED SPINE RESEARCH
FOUNDATION, INCORPORATED;
ACROMED INCORPORATED, CHARTER
NUMBER 811415; ACROMED
INCORPORATED; ACROMED
INCORPORATED, CHARTER NUMBER
816943; ACROMED HOLDING
CORPORATION, Charter Number
811416; ACROMED CORPORATION;
ACE MEDICAL COMPANY; CROSS
MEDICAL PRODUCTS; DEPUY-MOTECH,
INCORPORATED; HOWMEDICA,
INCORPORATED; SMITH & NEPHEW
                                         
4                  MCCLURE v. SCIENTIFIC SPINAL


RICHARDS, INCORPORATED; SYNTHES,       
USA; SYNTHES NORTH AMERICA,
INCORPORATED; SYNTHES, A.G. CHUR;
ADVANCED SPINE FIXATION SYSTEMS,
INCORPORATED; DANEK MEDICAL,
INCORPORATED; SOFAMOR,
INCORPORATED; SOFAMOR-DANEK
GROUP, INCORPORATED; SOFAMOR,
S.N.C.; NATIONAL MEDICAL
SPECIALTY, INCORPORATED, a/k/a
Stuart Medical Speciality,             
Incorporated; ADVANCED BIOSEARCH
ASSOCIATES; SPINE SCIENCE
ADVANCEMENT FOUNDATION; HEALTH
INDUSTRY MANUFACTURER’S
ASSOCIATION; ORTHOPAEDIC SURGICAL
MANUFACTURERS ASSOCIATION; SPINAL
IMPLANT MANUFACTURERS GROUP;
ZIMMER, INCORPORATED; SYNTHES,
INCORPORATED,
                         Defendants.
                                       
                      MCCLURE v. SCIENTIFIC SPINAL                 5



DIANE DUDAS; MICHAEL DUDAS,             
              Plaintiffs-Appellants,
PLAINTIFFS’ LEGAL COMMITTEE,
                        Intervenor,
                 v.
SCIENTIFIC SPINAL,
                 Defendant-Appellee,
                and
AMERICAN ACADEMY OF ORTHOPAEDIC
SURGEONS; NORTH AMERICAN SPINE
SOCIETY; SCOLIOSIS RESEARCH
SOCIETY; ACROMED CORPORATION,
Charter Number 614043; ACROMED
CORPORATION, Charter Number                         No. 99-2554
816942; ACROMED RESEARCH AND
DEVELOPMENT CORPORATION;
ACROMED SPINE RESEARCH
FOUNDATION, INCORPORATED;
ACROMED INCORPORATED, CHARTER
NUMBER 811415; ACROMED
INCORPORATED; ACROMED
INCORPORATED, CHARTER NUMBER
816943; ACROMED HOLDING
CORPORATION, Charter Number
811416; ACROMED CORPORATION;
ACE MEDICAL COMPANY; CROSS
MEDICAL PRODUCTS; DEPUY-MOTECH,
INCORPORATED; HOWMEDICA,
INCORPORATED; SMITH & NEPHEW
                                        
6                  MCCLURE v. SCIENTIFIC SPINAL


RICHARDS, INCORPORATED; SYNTHES,       
USA; SYNTHES NORTH AMERICA,
INCORPORATED; SYNTHES, A.G. CHUR;
ADVANCED SPINE FIXATION SYSTEMS,
INCORPORATED; DANEK MEDICAL,
INCORPORATED; SOFAMOR,
INCORPORATED; SOFAMOR-DANEK
GROUP, INCORPORATED; SOFAMOR,
S.N.C.; NATIONAL MEDICAL
SPECIALTY, INCORPORATED, a/k/a
Stuart Medical Speciality,             
Incorporated; ADVANCED BIOSEARCH
ASSOCIATES; SPINE SCIENCE
ADVANCEMENT FOUNDATION; HEALTH
INDUSTRY MANUFACTURER’S
ASSOCIATION; ORTHOPAEDIC SURGICAL
MANUFACTURERS ASSOCIATION; SPINAL
IMPLANT MANUFACTURERS GROUP;
ZIMMER, INCORPORATED; SYNTHES,
INCORPORATED,
                         Defendants.
                                       
                      MCCLURE v. SCIENTIFIC SPINAL                 7



KATHLEEN BAUER; HENRY BAUER,            
             Plaintiffs-Appellants,
PLAINTIFFS’ LEGAL COMMITTEE,
                        Intervenor,
                 v.
SCIENTIFIC SPINAL,
                 Defendant-Appellee,
                and
AMERICAN ACADEMY OF ORTHOPAEDIC
SURGEONS; NORTH AMERICAN SPINE
SOCIETY; SCOLIOSIS RESEARCH
SOCIETY; ACROMED CORPORATION,
Charter Number 614043; ACROMED
CORPORATION, Charter Number                         No. 99-2555
816942; ACROMED RESEARCH AND
DEVELOPMENT CORPORATION;
ACROMED SPINE RESEARCH
FOUNDATION, INCORPORATED;
ACROMED INCORPORATED, CHARTER
NUMBER 811415; ACROMED
INCORPORATED; ACROMED
INCORPORATED, CHARTER NUMBER
816943; ACROMED HOLDING
CORPORATION, Charter Number
811416; ACROMED CORPORATION;
ACE MEDICAL COMPANY; CROSS
MEDICAL PRODUCTS; DEPUY-MOTECH,
INCORPORATED; HOWMEDICA,
INCORPORATED; SMITH & NEPHEW
                                        
8                  MCCLURE v. SCIENTIFIC SPINAL


RICHARDS, INCORPORATED; SYNTHES        
NORTH AMERICA, INCORPORATED;
SYNTHES, A.G. CHUR; ADVANCED
SPINE FIXATION SYSTEMS,
INCORPORATED; DANEK MEDICAL,
INCORPORATED; SOFAMOR,
INCORPORATED; SOFAMOR-DANEK
GROUP, INCORPORATED; SOFAMOR,
S.N.C.; NATIONAL MEDICAL
SPECIALTY, INCORPORATED, a/k/a
Stuart Medical Speciality,             
Incorporated; ADVANCED BIOSEARCH
ASSOCIATES; SPINE SCIENCE
ADVANCEMENT FOUNDATION; HEALTH
INDUSTRY MANUFACTURER’S
ASSOCIATION; ORTHOPAEDIC SURGICAL
MANUFACTURERS ASSOCIATION; SPINAL
IMPLANT MANUFACTURERS GROUP;
ZIMMER, INCORPORATED; SYNTHES,
INCORPORATED,
                         Defendants.
                                       
                      MCCLURE v. SCIENTIFIC SPINAL                 9



LUCIANO SORRENTINO,                     
                Plaintiff-Appellant,
PLAINTIFFS’ LEGAL COMMITTEE,
                        Intervenor,
                 v.
SCIENTIFIC SPINAL,
                 Defendant-Appellee,
                and
AMERICAN ACADEMY OF ORTHOPAEDIC
SURGEONS; NORTH AMERICAN SPINE
SOCIETY; SCOLIOSIS RESEARCH
SOCIETY; ACROMED CORPORATION,
Charter Number 614043; ACROMED
CORPORATION, Charter Number                         No. 99-2556
816942; ACROMED RESEARCH AND
DEVELOPMENT CORPORATION;
ACROMED SPINE RESEARCH
FOUNDATION, INCORPORATED;
ACROMED INCORPORATED, CHARTER
NUMBER 811415; ACROMED
INCORPORATED; ACROMED
INCORPORATED, CHARTER NUMBER
816943; ACROMED HOLDING
CORPORATION, Charter Number
811416; ACROMED CORPORATION;
ACE MEDICAL COMPANY; CROSS
MEDICAL PRODUCTS; DEPUY-MOTECH,
INCORPORATED; HOWMEDICA,
INCORPORATED; SMITH & NEPHEW
                                        
10                 MCCLURE v. SCIENTIFIC SPINAL


RICHARDS, INCORPORATED; SYNTHES,      
INCORPORATED; SYNTHES NORTH
AMERICA, INCORPORATED; SYNTHES,
A.G. CHUR; ADVANCED SPINE
FIXATION SYSTEMS, INCORPORATED;
DANEK MEDICAL, INCORPORATED;
SOFAMOR, INCORPORATED; SOFAMOR-
DANEK GROUP, INCORPORATED;
SOFAMOR, S.N.C.; NATIONAL
MEDICAL SPECIALTY, INCORPORATED,
a/k/a Stuart Medical Speciality,      
Incorporated; ADVANCED BIOSEARCH
ASSOCIATES; SPINE SCIENCE
ADVANCEMENT FOUNDATION; HEALTH
INDUSTRY MANUFACTURER’S
ASSOCIATION; ORTHOPAEDIC SURGICAL
MANUFACTURERS ASSOCIATION; SPINAL
IMPLANT MANUFACTURERS GROUP;
ZIMMER, INCORPORATED,
                        Defendants.
                                      
           Appeals from the United States District Court
             for the District of Maryland, at Baltimore.
              J. Frederick Motz, Chief District Judge.
       (CA-95-3867-JFM, CA-95-3868-JFM, CA-95-3869-JFM,
                 CA-96-404-JFM, CA-96-406-JFM)

                   Argued: February 26, 2001

                     Decided: April 25, 2001

     Before WILKINS, NIEMEYER, and LUTTIG, Circuit Judges.



Affirmed by unpublished per curiam opinion.
                     MCCLURE v. SCIENTIFIC SPINAL                       11
                               COUNSEL

ARGUED: Andrew M. Ominsky, OMINSKY & MESSA, P.C., Phil-
adelphia, Pennsylvania, for Appellants. James Kurt Straub, OBER-
MAYER, REBMANN, MAXWELL & HIPPEL, L.L.P., Philadelphia,
Pennsylvania, for Appellee. ON BRIEF: Tara B. Dickerson, OMIN-
SKY & MESSA, P.C., Philadelphia, Pennsylvania, for Appellants.
Thomas E. Hanson, Jr., OBERMAYER, REBMANN, MAXWELL &
HIPPEL, L.L.P., Philadelphia, Pennsylvania, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   This product liability case, involving the use of a bone screw
device, known as the "Edwards device," as an implant in spinal fusion
surgery, was brought by five plaintiffs and was one of a larger group
of cases consolidated in the Eastern District of Pennsylvania under
multidistrict-litigation procedures for pretrial discovery. After this
case was transferred from the Eastern District of Pennsylvania to the
District of Maryland, Scientific Spinal Limited, the manufacturer of
the Edwards device, filed a motion for summary judgment, which the
district court granted. This appeal followed, and we affirm.*

   *Scientific Spinal filed a cross-appeal challenging the assessment of
discovery costs in the amount of $33,646. These costs were assessed in
the context of multidistrict-litigation proceedings by the Eastern District
of Pennsylvania before the cases before us were transferred to the Dis-
trict of Maryland. By order dated September 20, 2000, we dismissed the
cross-appeal based on the prevailing federal practice that orders entered
in the multidistrict-litigation context be appealed to the court of appeals
where the administering court sits, in this case, the Third Circuit.
Accordingly, if Scientific Spinal wishes to pursue this issue, it may do
so in the Third Circuit upon completion of the multidistrict phase of the
proceedings or on an interlocutory basis as allowed by law. See, e.g.,
Fed. R. Civ. P. 54(b).
12                  MCCLURE v. SCIENTIFIC SPINAL
   The facts relating to each of the plaintiffs are somewhat similar, at
least as relevant to our review. Thomas McClure, following a history
of lower back pain of approximately 13 years that had already dis-
abled him from working, underwent a series of three back surgeries
beginning in January 1990 and concluding in December 1992. During
the course of these procedures, McClure’s physician, Dr. Jonas
Lieponis, implanted an Edwards device to stabilize McClure’s spine.
Yet, McClure still suffers pain.

   Kathleen Bauer, similarly having complained of pain in her lower
back and legs, went to Dr. Michael McCutcheon in 1992 for treat-
ment. She underwent surgery in 1992 after her pain did not respond
to medical treatment. Again, Dr. McCutcheon installed an Edwards
device. He confirmed that Bauer had a successful fusion and thus con-
cluded that her clinical outcome was positive. About 20 months fol-
lowing the surgery, however, Bauer began to complain of renewed
pain in her back, although radiological investigations confirmed that
fusion from her original surgery was still intact. Dr. McCutcheon per-
formed exploratory surgery on Bauer in May 1994, during which he
removed the Edwards device but found no evidence of failure at the
fusion site. Bauer continued to complain of low back pain even after
the Edwards device was removed.

   Diane Dudas suffered from back pain, dating back to 1984. She
underwent back surgery during which Dr. Kenneth Kramer implanted
an Edwards device in June 1990. Post surgical radiological investiga-
tions confirmed a successful fusion had occurred at the surgical site.
Dudas, however, continued to suffer pain and so underwent another
surgery at a different site, but she did not have the Edwards device
implanted there. When Dudas’ symptoms continued to deteriorate,
Dr. Kramer performed exploratory surgery that confirmed complete
fusion at the site where the Edwards device had been used and there-
fore he removed the device. However, at the site where no device had
been used, fusion had not occurred.

   Gertrude Kruze’s chronic low back pain dates to at least 1982. Dr.
Christopher Michaelson performed fusion surgery on August 12,
1992, and implanted an Edwards device. Postoperative x-rays taken
in June 1993 showed a solid fusion, as did a 1994 CT scan. Two years
after the surgery, however, Kruze continued to complain of back pain,
                     MCCLURE v. SCIENTIFIC SPINAL                      13
leading Dr. Michaelson to perform another operation. When Dr.
Michaelson found the fusion to be solid, he removed the Edwards
device from Kruze’s back. Kruze nevertheless continues to complain
of pain in her lower back.

   Luciano Sorrentino, an Italian national, has suffered back pain
since 1984. Dr. Michaelson performed a fusion surgery on Sorrentino
in October 1991 and installed the Edwards device. Dr. Michaelson
found that Sorrentino had achieved a good clinical result, nevertheless
Sorrentino continues to suffer back pain.

   These five plaintiffs sued Scientific Spinal, alleging causes of
action for strict liability, fraud, fraud on the FDA, failure to warn,
negligence, negligence per se, breach of implied warranty of mer-
chantability, and punitive damages. Scientific Spinal filed a motion
for summary judgment, on which voluminous materials were submit-
ted by all parties. All of the treating physicians provided affidavits
that they were aware of the risks of using the Edwards device and that
they had knowledge of the risks which the plaintiffs claim should
have been included in warnings issued to them by Scientific Spinal.
Following a hearing, the district court dismissed the plaintiffs’ case,
concluding that on the plaintiffs’ failure to warn claim, the plaintiffs’
evidence "is absolutely insufficient" because the treating physicians
"were fully aware of the risks" including the need that the device be
extracted. In addition, with respect to all of plaintiffs’ claims, the
court observed that, on the evidence of causation, "there simply is
none." In an effort to provide evidence of causation, the plaintiffs
sought to submit further affidavits of experts, even though the time
for discovery had been closed and the deadlines for filing papers rele-
vant to the motion for summary judgment had passed. The court ruled
that, even if it received the affidavits, they would fail to assist plain-
tiffs on the merits. But the court declined to consider the affidavits
because they were untimely and failed to show that the experts could
have rendered relevant opinions under the standards set forth in Dau-
bert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).

   We have reviewed the district court’s rulings, the record on the
summary judgment motion, and the arguments of counsel, and after
our review, we agree with the district court on all of its rulings. First,
it is simply unsustainable to contend that a warning required to be
14                    MCCLURE v. SCIENTIFIC SPINAL
given to treating physicians is defective because of a failure to warn
when it is established that the physicians had knowledge of the risks
that allegedly should have been included in the warning. Also, on the
issue of causation, each of the plaintiffs had a lengthy history of pre-
existing back pain which had been unrelieved by conservative medi-
cal treatment. Establishing the fact that the plaintiffs continued to
suffer back pain in their lower back after they underwent spinal fusion
surgery in which the Edwards device was implanted did not prove
that the Edwards device either caused the post-surgical pain or
enhanced the pain existing prior to the surgery. Finally, in excluding
the late-filed experts’ opinions, which we agree did not supply the
necessary evidence of causation, we conclude that the district court
did not abuse its discretion.

     Accordingly, the judgment of the district court is

                                                          AFFIRMED.